UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6860


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

PATRICK LAMAR HARRIS,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (4:94-cr-00297-CWH-6; 4:07-cv-70075-CWH)


Submitted:    November 17, 2009            Decided:   November 20, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Patrick Lamar Harris, Appellant Pro Se. Marshall Prince II,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Patrick      Lamar     Harris       seeks    to     appeal   the     district

court’s order filed in his 28 U.S.C.A. § 2255 (West Supp. 2009)

motion.        The order is not appealable unless a circuit justice or

judge     issues       a    certificate        of    appealability.            28     U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue     absent       “a    substantial       showing        of     the    denial    of     a

constitutional         right.”         28    U.S.C.        § 2253(c)(2)       (2006).        A

prisoner        satisfies       this        standard        by     demonstrating          that

reasonable       jurists       would    find        that    any     assessment       of     the

constitutional         claims    by    the     district      court     is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                  We have

independently reviewed the record and conclude that Harris has

not     made     the   requisite       showing.            Accordingly,       we     deny    a

certificate       of       appealability       and     dismiss       the    appeal.          We

dispense        with    oral    argument        because       the     facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                   DISMISSED



                                               2